Blandford, Justice.
1. We see no error on the part of the court in permitting Mrs. Cox to testify that she had pointed out to the appraisers of her husband’s estate the land in dispute, as a part of such estate. According to the record, this *29must have happened long prior to the sale which she made to Young. It was an admission against her interest at the time it was made; and we think it was properly admitted.
2. Numerous exceptions were taken to the charge of the court. "While the charge of the court is undoubtedly subject to some criticism and is not entirely free from error, yet taking the whole charge together, we think it contained no material errors affecting the result ip this case. Taking the whole case as made by the evidence, we think the jury arrived at a right conclusion when they found for the plaintiffs two-thirds interest in the property in dispute.
Judgment affirmed.